Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney E. Korompai on 6/14/21.

The application has been amended as follows: 

In claim 1 line 4 delete “and optionally” and insert --- and/or ---.
In claim 1 line 5 delete “an additive” and insert --- one or more additives ---.
In claim 1 line 5 after “from” insert --- water, ---.
In claim 1 line 6 after “thickening agent,”  and insert --- and ---.
In claim 1 lines 6-7 after “and a mixture thereof”.
In claim 1 line 7 after “herbicide” delete “and wherein the agriculturally active ingredient is”.
Cancel claim 9.
In claim 11 line 2 “and” and insert --- or ---.
In claim 11 line 3 delete all occurrences of “and” and insert --- or ---.
In claim 18 line 4 delete “and optionally” and insert --- and/or ---.

In claim 18 line 5 after “from” insert --- water, ---.
In claim 18 line 6 after “thickening agent,”  and insert --- and ---.
In claim 1 lines 6-7 after “and a mixture thereof”.
In claim 1 lines 7-8 after “herbicide” delete “and wherein the agriculturally active ingredient is”.
In claim 18 lines 10-11 delete all occurrences of “and” and insert --- or ---.
In claim 18 line 13(last line) delete first and second occurrences of “and” and insert --- or ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an agrochemical composition comprising an alkanolammonium sulfate acid and/or a sodium or potassium alkanolammonium sulfate plus an agrochemical selected from synthetic auxin herbicide, MCPA, MCPP, MCPB, triclopyr, clopyralid, picloram, quinclorac, glyphosate and glufosinate plus one or more additives selected from fatty amine ethoxylate, an anti-drift agent, a humectant, antifreeze agent, sticker, thickening agent and antifoam agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ALTON N PRYOR/           Primary Examiner, Art Unit 1616